DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-2, 4, 6-7, 9, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200183424 A1).
Regarding claim 1, Li discloses a system for predictive maintenance of a device (Abstract; para. 0002; here, the term “a device” is given a broad interpretation, e.g., the hardware of the aircraft systems 20 for providing aircraft maneuver control may read on “a device”, see Figs. 1-2 and para. 0034), the system comprising: a telemetry component health predictor stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component (e.g., the combination of AoA sensors 24 in Fig. 1 or 60 in Fig. 2) that performs telemetry collection or telemetry transmission operations for the device (para. 0004, 0027), the generated predictive performance statistic indicating a potential malfunction of the telemetry component (para. 0004: “In response to determining that the error between the measured angle of attack and the estimated angle of attack exceeds a threshold value, the flight control system determines the presence of a fault with a majority of the plurality of angle of attack sensors”; also see para. 0075-0076); and a predictive maintenance analytics engine (see Fig. 10) stored in the memory and executable by the one or more processors to generate a predictive performance statistic for the device that predicts a future event (see discussion relating to the operations of modules 140, 142, 144 and/or 146 in Fig. 10) for the device triggered at least in part as a result of reliance on unreliable data from the telemetry component (para. 0083, 0136), the predictive performance statistic for the device being based on the predictive performance statistic for the telemetry component (para. 0027, 0077-0078, 0083, 0136).
Regarding claim 2, Li discloses: wherein the predictive maintenance analytics engine utilizes the predictive performance statistic for the telemetry component to 
	Regarding claim 4, Li discloses: wherein the telemetry component health predictor is further executable to output a maintenance recommendation for the telemetry component (para. 0034: “The displays and crew alerting computers may provide … and any system warning messages”; also see para. 0076).  
	Regarding claims 9 and 16, Li discloses a method, and a computer program for implementing the method (para. 0003), for predictive maintenance of a device (Abstract; para. 0002), the method comprising: generating, with one or more processors, a predictive performance statistic for a telemetry component (e.g., the AoA sensors 24 in Fig. 1 or 60 in Fig. 2) based on health data for the telemetry component (para. 0027), the telemetry component adapted to perform telemetry collection or telemetry transmission operations of the device (para. 0004), the predictive performance statistic for the telemetry component indicating a potential malfunction of the telemetry component (para. 0004: “In response to determining that the error between the measured angle of attack and the estimated angle of attack exceeds a threshold value, the flight control system determines the presence of a fault with a majority of the plurality of angle of attack sensors”; also see para. 0075-0076); and generating, with the one or more processors, a predictive performance statistic for the device based on the predictive performance statistic for the telemetry component, the predictive performance statistic for the device predicting a future event (see discussion relating to the operations of modules 140, 142, 144 and/or 146 in Fig. 10) for the device that is triggered at least in part as a result of reliance on unreliable data from the telemetry 
	Regarding claims 6 and 13, Li discloses: wherein the telemetry component is a sensor (e.g., 60 in Fig. 2) of the device (para. 0036).  
	Regarding claims 7, 14 and 20, Li discloses: wherein the telemetry component is a sensor (AoA sensor) of the device and the predictive performance statistic output by the telemetry component health predictor indicates an uncertainty in a measurement collected by the sensor (para. 0075-0076: “Some examples of events that may create a fault with the plurality of angle of attack sensors 60 include, for example, debris that impacts the plurality of angle of attack sensors 60 or, alternatively, icing makes the angle of attack resolver (not shown) stick”).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 8, 10-11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claim 1, 9 or 16 above, in view of Nijim et al. (US 10963333 B1).
	Regarding claims 5 and 18, Li does not mention explicitly: wherein the telemetry component health predictor includes a machine learning model trained on observed 
Nijim discloses a system for predictive maintenance of a device (Abstract: “ … and detect and predict issues that can affect the functioning and operation of CPE devices”) and a computer implemented method for practicing the system (col. 7, lines 15-37), the system comprising: a telemetry component health predictor stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component (e.g., the CPE device 102 including sensors 208 as shown in Fig. 2; also see col. 7, lines 18-22 and 31-37) that performs telemetry collection or telemetry transmission operations for the device (col. 1, lines 40-59; col. 3, lines 41-61; col. 7, line 56 - col. 8, line 13), the generated predictive performance statistic being based on at least one of identity data and health data for the telemetry component (col. 4, line 61 – col. 5, line 8); wherein the telemetry component health predictor includes a machine learning model trained on observed failure conditions in association with at least one of health data and identity data for each of a plurality of telemetry components of a same component type as the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13).  
Since both Li and Nijim pertain to predicting of a telemetry component health condition that generates a predictive performance statistic for a telemetry component, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nijim’s teaching of machine learning model into Li’s 
Regarding claims 10 and 17, Li discloses: wherein the telemetry component is a device sensor (e.g., AoA sensor) and generating the predictive performance statistic for the device further comprises: receiving the predictive performance statistic for the device sensor, the predictive performance statistic indicating a calculated uncertainty in a measurement of the device sensor (para. 0075-0076).
Li does not but Nijim teaches: providing the predictive performance statistic as an input to a predictive maintenance analytics engine implementing a machine learning model to generate predictive performance statistics for the device based on historical device sensor measurements, and generating the predictive performance statistic for the device based on both the historical device sensor measurements and uncertainty in the measurement of the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13). As such, the combination of Li and Nijim reads on the claimed invention (see discussion for claim 5 above).
Regarding claim 11, Le does not but Nijim discloses: wherein the predictive performance statistic for the device sensor is generated by a telemetry component health predictor implementing a machine learning model that is trained on a training set including observed failure conditions associated with at least one of health data and identity data for a plurality of components of a same component type as the telemetry 
	Regarding claims 8, 15 and 19, Le does not but Nijim discloses: wherein the predictive performance statistic output by the telemetry component health predictor includes a probability of failure for the telemetry component (col. 10, lines 5-34; col. 13, lines 1-7). As such, the combination of Li and Nijim reads on the claimed invention.
7.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claim 1 or 9 above, in view of Nijim and Vasseur et al. (US 20200351173 A1).
	Regarding claims 3 and 12, Li does not mention explicitly: wherein the predictive maintenance analytics engine is adapted to recommend replacement or repair of the telemetry component when the predictive performance statistic from the telemetry component indicates at least one of a failure rate, time to failure, and probability of failure.  
	Nijim discloses: wherein the predictive maintenance analytics engine is adapted to recommend replacement or repair of the telemetry component when the predictive performance statistic from the telemetry component satisfies predefined criteria (col. 15, lines 43-55); providing, with the one or more processors, a maintenance recommendation for the telemetry component when the predictive performance statistic from the telemetry component satisfies predefined criteria (col. 15, lines 43-55).
	Vasseur discloses a system, method and computer program for practicing the system, for predicting issues that can affect the functioning and operations of one or 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Li by incorporating Nijim’s teaching of maintenance recommendation and Vasseur’s teaching of predictive performance statistic to into the Li system to arrive the claimed invention, such that appropriate remedy action can be taken accurately (Vasseur, para. 0056, 0059).

Response to Arguments
8.	Applicant's arguments received 11/29/2021 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864